                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                                 NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7         UNITED STATES OF AMERICA,
                                                                                        Case No. 12-cr-00818-PJH-1
                                  8                    Plaintiff,

                                  9              v.                                     ORDER DENYING CERTIFICATE OF
                                                                                        APPEALABILITY
                                  10        ROYLAND RICE,
                                  11                   Defendant.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14           This matter is before the court for the limited purpose of granting or denying a

                                  15   certificate of appealability (“COA”) in the appeal from the order entered August 23, 2019,

                                  16   denying defendant’s motion to hold a second or successive § 2255 motion in abeyance

                                  17   and dismissing the motion for consideration of Amendment 798 and for correction of a

                                  18   sentence pursuant to § 3582 as a second or successive § 2255 motion. Doc. no. 174

                                  19   (clerk’s notice in Ninth Circuit Docket No. 19-16820).

                                  20           To obtain a COA, a petitioner must make “a substantial showing of the denial of a

                                  21   constitutional right.” 28 U.S.C. § 2253(c)(2). Pursuant to Rule 11(a) Governing Section

                                  22   2255 Proceedings, the court declines to issue a certificate of appealability because

                                  23   reasonable jurists would not find the dismissal of defendant’s motion for correction of the

                                  24   sentence, without authorization to file a second or successive § 2255 motion, to be

                                  25   debatable. See Slack v. McDaniel, 529 U.S. 473, 484-85 (2000).

                                  26   //

                                  27   //

                                  28
                                  1          Accordingly, the clerk shall forward a copy of this order to the Court of Appeals.

                                  2    See Fed. R. App. P. 22(b); United States v. Asrar, 116 F.3d 1268, 1270 (9th Cir. 1997).

                                  3          IT IS SO ORDERED.

                                  4    Dated: September 18, 2019

                                  5                                                /s/ Phyllis J. Hamilton
                                                                                  PHYLLIS J. HAMILTON
                                  6                                               United States District Judge
                                  7

                                  8

                                  9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                   2
